Case 18-10997-amc       Doc 50    Filed 11/16/18 Entered 11/16/18 11:41:14           Desc Main
                                  Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION


In re: LATONYA E. YOUNG                       )
        Debtor(s)                             )
                                              ) CHAPTER 13
SANTANDER CONSUMER USA INC.                   )
     Moving Party                             ) Case No.: 18-10997 (AMC)
  v.                                          )
                                              )
LATONYA E. YOUNG                              )
    Respondent(s)                             ) 11 U.S.C. 362
                                              )
WILLIAM C. MILLER                             )
     Trustee                                  )
                                              )
                                              )

                              PRAECIPE TO AMEND ORDER

TO THE CLERK OF BANKRUPTCY COURT:

        Kindly accept this as a request to enter the Amended Order For Stay Relief submitted on
this day in the above-referenced case, number 50 on the docket. The Order that was entered
contains the incorrect vehicle identification number.


       Date: 11/16/18


                                     /s/ William E. Craig
                                     William E. Craig, Esquire
                                     Attorney ID 92329
                                     Morton & Craig LLC
                                     110 Marter Ave.
                                     Suite 301
                                     Moorestown, NJ 08057
                                     Phone (856) 866-0100
                                     Fax (856) 722-1554
                                     Attorney for Santander Consumer USA Inc.
